DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “attaching at least one of the end cap and the proximal end portion of the bone stent to the anchored docking ring” in claim 38  and “at least one of the additional end cap and the distal end of the bone stent is attached to the additional docking ring” in claim 39 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  Currently Fig. 4(c) only demonstrates a docking ring 404 attached to both distal end and the end cap 136.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
Claims 21-41 are directed to a method of utilizing a “bone stent.”  Applicant has decided to be their own lexicographer and has redefined the term bone stent as “bone stent 116 can also be a cannula or a lumen” in Para. [0018] of the specification as originally filed.  Therefore, the claims will be interpreted as equating a bone stent to a cannula or a device having a lumen as recited in applicant’s specification. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21 and 35-37 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ray et al (US Patent 4961740).
Ray discloses a method for installing a bone stent.  Specifically in regards to claim 21, Ray discloses forming an access channel within a bone (vertebra) of a patient; attaching an end cap (16) to a proximal end of a bone stent (10); positioning the bone stent (10) within the access channel (bore in vertebra); introducing a first material (bone chips/bone-inducing substance) into the bone stent (10); and maintaining the bone stent (10) within the access channel post-operatively (Fig. 1 and 4; and Col. 3 lines 39-49, Col. 5 lines 5-22, Col. 6 lines 42-56, Col. 7 line 57 to Col. 8 lines 32).
In regards to claim 35, Ray discloses pre-attaching the end cap (16) to the proximal end portion of the bone stent (10) prior to positioning the bone stent (10) within the access channel (Col. 8 line 21-25).
In regards to claim 36, Ray discloses positioning the end cap (16) into at least one of: a portion of an endplate of a vertebra and a portion of the vertebra (Col. 8 line 21-25). 
In regards to claim 37, Ray discloses attaching an additional end cap (16) to a distal end of the bone stent (10), wherein the additional end cap (16) forms a seal with an inner portion of the bone stent (10) (Fig. 1 and Col. 8 lines 24-27).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 38 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ray in view of Christy (US Patent 5683378).
Ray disclosed a method for installing a bone stent, comprising: forming an access channel within a bone of a patient; attaching an end cap to a proximal end portion of a bone stent; positioning the bone stent within the access channel; introducing a first material into the bone stent; and maintaining the bone stent within the access channel post-operatively.  In regards to the claims, Ray discloses positioning the end cap (16) into at least one of: a portion of an endplate of a vertebra and a portion of the vertebra (Col. 8 line 21-25).  However, Ray is silent as to a docking ring. 
Christy discloses a method for installing a bone stent (endoscopic wound access and anchoring device method, utilizing the embodiment shown in Fig. 3, 7a, 7d).  Specifically, Christy discloses a bone stent (20/32) configured to be positioned within a bony access channel formed within a bone of a patient, an end cap (229) attached to a proximal end portion (222) of the bone stent (20) that can open to allow introduction of a material to the access channel (The device 20 has a gasket 229 affixed within the bore 228 at the proximal end 222, the gasket 229 is expandable to admit and closely surround implements inserted therein.) (Fig. 3, 7a, and 7d; and Col. 4 line 50 to Col. 5 line 1-5 and 20, Col. 6 line 27 to Col. 7 line 24).  In regards to claim 38, Christy discloses anchoring a docking ring (34,36,38); and attaching at least one of the end cap (229) and the proximal end portion (222) of the bone stent (20/32) to the docking ring (34,36,38) (As can be seen in Fig. 7a and 7d, the rings 34,36,38 are located at the proximal end of the device 20/32.) (Fig. 3, 7a, 7d; and Col. 5 lines19- 20, Col. 6 line 27 to Col. 7 line 24, Col. 7 line 47-67).  In regards to claim 40, Christy discloses deploying one or more deployable spikes (342,348) to seat into at least one of a portion of the bone of the patient wherein the  one or more deployable spikes (342,348) are circumferentially disposed around the end cap (Christy discloses that the first ring 34 has a first set of barbs 342 and the second ring 36 has a second set of barbs 348 which in use the first and second set of barbs 342,348 are into the desired anchoring location.  The barbs 342,348 are deployable by means of ring 38 which has slots 394 through which barbs can pass. A compression spring 392 is compressed by means of the user pressing down on the first and second rings 34,36 which then allows the barbs 342,348 to pass through slots 394 in the third ring 38 and thereby come in contact with the surgical site.) (Fig. 3, 7a, 7d; and Col. 5 lines19- 20, Col. 6 line 27 to Col. 7 line 24, Col. 7 line 47-67).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the stent of Ray to have a docking ring as disclosed in Christy in order to have a means to anchor the device to an external area of the surgical site (Col. 1 lines 558-60).

Claims 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ray in view of Birk et al (US Patent 7762998B2).
Ray disclosed a method for installing a bone stent, comprising: forming an access channel within a bone of a patient; attaching an end cap to a proximal end portion of a bone stent; positioning the bone stent within the access channel; introducing a first material into the bone stent; and maintaining the bone stent within the access channel post-operatively.  In regards to the claims, Ray discloses positioning the end cap (16) into at least one of: a portion of an endplate of a vertebra and a portion of the vertebra (Col. 8 line 21-25).  However, Ray is silent as to the end cap having a bone cutting thread. 
Birk discloses a method (implantable device fastening system and method of use, Fig. 41-42).  Specifically in regards to claim 41, Birk discloses an end cap (203) including a circumferential bone-cutting thread portion (201) disposed on an outer end of the docking ring (203) (Birk discloses wherein coil fastener 201 is affixed to the location by means of rotation of the disc which causes the helical coil to travel a helical path formed by means of the sharpened tip. Therefore, if the end cap of Ray were to be modified to have the coil of Birk around its external edge then the end cap as it is rotated into place will aid in cutting threads into the bone.) (Fig. 41-42; and Col. 12 lines 23-40.).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the end cap (16) of Ray to have bone-cutting threads as taught in Birk to allow for easy, one-step attachment with security equivalent to the sutured device (Col. 1 line 53-55).   

Allowable Subject Matter
Claims 22-34 and 39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELA I SHIRSAT whose telephone number is (571)270-5269.  The examiner can normally be reached on M-F 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARCELA I. SHIRSAT/            Primary Examiner, Art Unit 3775